Order entered August 5, 2022




                                     In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00298-CV

                     VENKY VENKATRAMAN, Appellant

                                       V.

                  STEPHEN D. SKINNER, ET AL., Appellees

               On Appeal from the 256th Judicial District Court
                            Dallas County, Texas
                   Trial Court Cause No. DF-04-11968-V

                                    ORDER

      Before the Court is appellant’s August 4, 2022 second motion for an

extension of time to file his brief on the merits. We GRANT the motion and

extend the time to September 9, 2022. We caution appellant that further extension

requests will be disfavored.


                                            /s/   ROBERT D. BURNS, III
                                                  CHIEF JUSTICE